DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the substance of this examiner's amendment was given in a telephone interview with Robert Meeks on July 22, 2022.
The application has been amended as follows:
	Claim 1. Canceled.
Claim 6. A bus assembly comprising: 
a planar first bus; 
a second bus comprising: 
a first planar bus section on the first bus; and
a second planar bus section connected to the first planar bus section and offset from the first planar bus section on a plane parallel to the first planar bus section; 
a third bus comprising: a third planar bus section disposed between the first bus and the second planar bus section; 
a fourth planar bus section connected to the third planar bus section, offset from third planar bus section on a plane parallel to the third planar bus section, and disposed on the first planar bus section; and 
further comprising connection tabs extending perpendicularly from edges of the first, second, third and fourth planar bus sections.
	

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 
The prior art discloses most of the limitations of the claims, but fails to show: 
Regarding claims 1 and 7, the prior art (e.g. US Patent Application Publication No. 3,609,215 to Giger, Jr. et al.) does not disclose at least any connections tabs and there is no location for tabs in Giger, Jr.  
Regarding claims 2-4, the prior art (e.g. US Patent No. 2008/0024959 to Keegan et al.) does not disclose at least buses have slots between the bus sections.  
Regarding claim 5 and 8-19, the prior art (e.g. Keegan et al.) does not disclose at least the planar bus sections electrically connect to the terminals of a semiconductor device package and has clearance holes that align with the terminals of the semiconductor device packages. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 8:00 AM to 2:00 PM Eastern Time Monday, Thursday and Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738